Exhibit 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 14th day of November 2017, by and between Air Products
and Chemicals, Inc. (together with its affiliates and subsidiaries, the
“Company”), and Seifollah Ghasemi (the “Executive”). This Agreement amends and
restates in its entirety the Prior Agreement (as defined below) effective as of
October 1, 2017 (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of June 17, 2014 (the “Prior Agreement”); and
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue employment with the Company, and the Company and
the Executive wish to amend and restate the Prior Agreement on the terms and
conditions herein.
NOW, THEREFORE, in accordance with Section 21 of the Prior Agreement, and in
consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
mutually acknowledged, the Company and the Executive hereby agree as follows:
Section 1.Definitions.
(a)    “Accrued Rights” shall mean (i) unpaid Base Salary; (ii) any Annual
Incentive Plan bonus previously determined and awarded by the Committee but
unpaid; (iii) any accrued but untaken and unpaid vacation; (iv) reimbursement
for unreimbursed business expenses properly incurred to the date of termination;
(v) such employee benefits for which the Executive may be eligible under the
terms of such employee benefit plans; and (vi) any rights with respect to
Company equity (or equity derivatives), in accordance with the terms contained
therein.
(b)    “Agreement” shall have the meaning set forth in the preamble hereto.
(c)    “Annual Bonus” shall have the meaning set forth in Section 5(b) of this
Agreement.
(d)    “Base Salary” shall have the meaning set forth in Section 5(a) of this
Agreement.
(e)    “Board” shall mean the Board of Directors of the Company.
(f)    “Cause” shall mean (a) the willful failure of the Executive to
substantially perform his duties (other than any such failure due to Disability)
after a demand for substantial performance is delivered, which demand shall
identify the manner in which the Company believes that the Executive has not
substantially performed his duties; (b) Executive engaging in willful and
serious misconduct that has caused or would reasonably be expected to result in
material injury to the Company or any of its affiliates; (c) Executive is
convicted of, or enters a plead of nolo contendere, to a crime that constitutes
a felony; (d) Executive engaging in (i) repeated acts of insubordination,


BD171114 – Amended Employment Agreement.Ghasemi

--------------------------------------------------------------------------------




or (ii) an act of dishonesty which is inconsistent with the standard of behavior
expected of the Chairman of the Board and Chief Executive Officer of a public
corporation, or (iii) a material violation by the Executive of any provision of
the Company’s Code of Conduct.
An event (or, as the case may be, events, or omissions) shall not be Cause under
any grant, program or agreement unless it (or they) would be Cause under the
foregoing definition.
(g)    “Change in Control Agreement” shall mean the Air Products and Chemicals,
Inc. Change in Control Severance Agreement for an Executive Officer entered into
with the Executive, dated August 1, 2015 and effective October 1, 2015, as
amended in accordance with Section 12(h) herein.
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(i)    “Committee” shall mean the Management Development and Compensation
Committee of the Board or any successor committee of the Board responsible for
setting compensation of senior executive officers.
(j)    “Company” shall have the meaning set forth in the preamble of this
Agreement.
(k)    “Disability” shall have the meaning set forth in the Separation Program.
(l)    “Disqualifying Activities” shall have the meaning set forth in Section
4(b) of this Agreement.
(m)    “Executive” shall have the meaning set forth in the preamble hereto.
(n)    “Good Reason” shall have the meaning set forth in Section 2.15 of the
Separation Program.
(o)    “Highly Compensated Employee” shall have the meaning set forth in Section
2.16 of the Separation Program.
(p)    “LTIP” means the Air Products and Chemicals, Inc. Long-Term Incentive
Plan, approved by the Company’s shareholders most recently on January 24, 2013,
as amended, and any similar or successor plan.
(q)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(r)    “Pension Plans” shall have the meaning set forth in Section 2.18 of the
Separation Program.


2

--------------------------------------------------------------------------------




(s)    “Prohibited Activity” means the Executive:
(i)    making any statement, written or verbal, in any forum or media, or taking
any action in disparagement of the Company, including but not limited to
negative references to the Company or its products, services, corporate
policies, current or former officers, directors, employees, customers,
suppliers, purchasers, business partners or associates. Notwithstanding the
forgoing, nothing in this paragraph shall prevent the Executive from (A)
discussing any matter in the good faith performance of his duties, (B)
responding publicly to incorrect, disparaging or derogatory public statements to
the extent reasonably necessary to correct or refute such public statements, and
(C) making any truthful statement to the extent (1) necessary with respect to
any litigation, arbitration or mediation involving this Agreement or the Prior
Agreement, including but not limited to the enforcement of this Agreement or the
Prior Agreement, or (2) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order such person to disclose or make accessible
such information. The Executive, in the good faith performance of his duties
may, for example, criticize an employee, or groups of employees, products,
services, corporate policies, current or former officers or employees,
customers, suppliers, or business partners or associates, and such negative
comments, if in the course of performing an evaluation or other business-related
purpose, shall not be considered engaging in a Prohibited Activity.
(ii)    Except where the Executive is acting in the reasonable and good faith
performance of his duties, publishing any opinion, fact, or material, delivering
any lecture or address, participating in any film, radio broadcast, television
transmission, internet posting, social media, and/or any other electronic media,
or communicating with any representative of the media, relating to confidential
matters regarding the business or affairs of the Company;
(iii)    Except where the Executive is acting in the reasonable and good faith
performance of his duties, failure to hold in confidence all Trade Secrets of
the Company that came into the Executive’s knowledge during his employment by
the Company, or disclosing, publishing, or making use of at any time such Trade
Secrets, where the term “Trade Secret” means any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, list of actual or
potential customers or suppliers, or other information similar to any of the
foregoing, which (A) derives economic value, actual or potential, from not being
generally known to and not being readily ascertainable by proper means by, other
persons who can derive economic value from its disclosure or use, and (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy;
(iv)    Except where the Executive is acting in the reasonable and good faith
performance of his duties, failure to hold in confidence all Confidential
Information of the Company that comes into the Executive’s knowledge during his
employment by the


3

--------------------------------------------------------------------------------




Company, or disclosing, publishing, or making use of such Confidential
Information, where the term “Confidential Information” means any data or
information, other than Trade Secrets, that is valuable to the Company and not
generally known to the public or to competitors of the Company;
(v)    Failure, in the event of the Executive’s termination of employment for
any reason, promptly to deliver to the Company all memoranda, notes, records,
manuals, or other documents, including all electronic or other copies of such
materials and all documentation prepared or produced in connection therewith,
containing Trade Secrets or Confidential Information regarding the Company’s
business, whether made or compiled by the Executive or furnished to the
Executive by virtue of the Executive’s employment with the Company; or the
Executive’s failure promptly to deliver to the Company all vehicles, computers,
credit cards telephones, handheld electronic devices, office equipment, and
other property furnished to the Executive by virtue of the Executives’
employment with the Company;
(vi)    Rendering of services for any organization as an employee, officer,
director, consultant, advisor, agent, broker, independent contractor, principal,
or partner, or engaging directly or indirectly in any business which, in the
sole judgment of the Company, is or becomes competitive with the Company during
the one (1) year period following the termination or conclusion of the
Executive’s employment; or directly or indirectly soliciting any customer,
supplier, contractor, employee, agent, or consultant of the Company with whom
the Executive had contact during the last two (2) years of Executive’s
employment with the Company or became aware of through the Executive’s
employment with the Company, to cease doing business with, or to terminate their
employment or business relationship with, the Company; or
(vii)    Material violation of any written policies of the Company applicable to
the Executive, including, without limitation, the Company’s insider trading
policy.
Notwithstanding anything herein to the contrary, it is not a Prohibited
Activity: (A) For the Executive to make any disclosure or communication that is
required by applicable law, regulation or legal process, and the Executive
provides the Company with prior notice of the contemplated disclosure and
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information; (B) Where Executive reasonably
relies and acts on the written advice of Company legal counsel; (C) For the
Executive to passively invest in pooled accounts, provided that the Executive
does not violate any Company investment policy; (D) Provided the Executive
complies with his obligations concerning Confidential Information and does not
commit or engage in what would otherwise be a Prohibited Activity, he may render
services (i) as a director of an entity with a de minimis overlap with the
business of the Company, (ii) to a private equity firm, but may not render
services that relate to any business, product, Trade Secret, or invention of the
Company, or (iii) to a private equity firm’s portfolio company, provided the
portfolio company is not engaged in any business that relates to, or competes
with, any business, product,


4

--------------------------------------------------------------------------------




Trade Secret, or invention of the Company, or any business or product of the
Company that was in planning and not abandoned during the Term. The caveats
contained in this sub-paragraph, the time limits set forth in Section 13(b)(i),
and the protected rights of Section 13(e), shall apply to every Prohibited
Activity, restrictive covenant, definition of Cause, equity and equity
derivative award document and any other agreement, plan or program applicable to
the Executive.
(t)    “Release Execution Period” shall have the meaning set forth in Section
12(g) hereof.
(u)    “Restricted Period” is the Term of Employment and the one (1) year period
immediately following the Term of Employment.
(v)    “Retirement” shall have the meaning set forth in the LTIP, but in any
event, the Executive shall be eligible for retirement treatment under all
equity, equity derivative, and incentive awards after three (3) years of
employment with the Company. For the avoidance of doubt, the Executive became
eligible for Retirement prior to the Effective Date.
(w)    “Retirement Savings Plan” shall mean the Air Products and Chemicals,
Inc., Retirement Savings Plan as Amended and Restated Effective October 1, 2013,
and as further amended from time to time.
(x)    “Separation Program” shall mean the Air Products & Chemicals, Inc.,
Corporate Executive Committee Separation Program, as amended as of December 1,
2013.
(y)    “Severance Benefits” shall have the meaning set forth in Section 12(g)
hereof.
(z)    “Start Date” is the date on which the Executive’s employment first began,
which was July 1, 2014.
(aa)    “Term” is the period from the Start Date through September 30, 2022.
(bb)    “Term of Employment” shall mean the period specified in Section 12(a)
hereof.
Section 2.    Acceptance of Employment.
The Company agrees to employ the Executive, and the Executive agrees to serve
the Company, on the terms and conditions set forth herein, and for the Term as
specified in Section 3.
Section 3.    Term.
The employment of the Executive by the Company as provided in this Agreement
shall continue until September 30, 2022 (the “Term”), unless earlier terminated
in accordance with the terms of Section 12 of this Agreement.
Section 4.    Position, Duties, and Responsibilities; Place of Performance.
(a)    Position, Duties, and Responsibilities. During the Term, the Executive
shall be employed by the Company as Chief Executive Officer, President, and
Chairman (together with such


5

--------------------------------------------------------------------------------




other position or positions consistent with the Executive’s title as the Board
shall reasonably specify from time to time) and shall have the duties,
responsibilities, and authority commensurate with such title. The Executive will
report directly to the Company’s Board of Directors.
(b)    Performance. During the Term, the Executive shall devote substantially
all of the Executive’s business time to the Company and not engage in any
activity that (i) conflicts with the interests of the Company, (ii) interferes
with the proper and efficient performance of the Executive’s duties to the
Company, (iii) interferes with the Executive’s exercise of judgment in the
Company’s best interests, (iv) or which could otherwise materially interfere or
conflict with the Executive performing his duties as Chief Executive Officer,
President, and Chairman of the Company (“Disqualifying Activities”). However,
provided that, in the aggregate, such activities do not rise to the level of
Disqualifying Activities, the Executive may serve as a director of one other
company, subject to the approval of the Board. The Executive may also be
involved in charitable, civic, and professional activities, including, subject
to the approval of the Company’s Board of Directors, serving on the board of a
charitable organization. Subject to the guidelines of the Company’s legal and
compliance departments, the Executive may manage his and his family’s passive
investments.
(c)    Principal Place of Employment. The Executive’s principal place of
employment shall be at the Company’s principal headquarters in Allentown, PA,
although the Executive understands and agrees that his business duties and
responsibilities will require that he travel often.
Section 5.    Compensation.
The Prior Agreement shall apply to Base Salary and Annual Bonus for periods of
employment prior to October 1, 2017. Beginning October 1, 2017, and during the
Term of Employment, the Executive shall be eligible to receive the following
compensation:
(a)    Base Salary. In accordance with the regular payroll practices of the
Company, the Executive shall receive a salary at the rate of $1,200,000 per
entire fiscal year, as adjusted in accordance with this Section from time to
time (“Base Salary”). The Board, or such committee of the Board as is
responsible for setting compensation of senior executive officers, shall review
the Executive’s performance at the conclusion of each fiscal year and may
increase but not decrease the Base Salary, except that the Company may reduce
the Executive’s Base Salary prospectively if such reduction is no less favorable
to the Executive than the average annual percentage reduction during the
applicable fiscal year for all Highly Compensated Employees; provided further
that the Company may adjust its normal payroll practices with respect to the
payment of the Executive’s Salary provided that such adjustment is applicable to
all Highly Compensated Employees.
(b)    Annual Bonus. The Executive shall be eligible to participate in the
Annual Incentive Plan and for a target annual cash bonus of one hundred fifty
percent (150%) of Base Salary (the “Annual Bonus”). Actual annual incentive
awards will be determined by the Board or the Committee following the fiscal
year and may be above or below the target bonus depending upon the Company’s
fiscal year performance as measured by the performance measures and goals
established by the Committee at the beginning of the fiscal year, and the
Company’s achievement


6

--------------------------------------------------------------------------------




of certain nonfinancial objectives. Actual annual incentive awards can range
from zero percent (0%) to two hundred thirty percent (230%) of target. The
Company may increase the Executive’s annual incentive opportunities but may not
reduce the Executive’s annual incentive opportunities, except that it may reduce
such opportunities for a future year if such reduction is on a basis no less
favorable to the Executive than the basis on which the Company reduces the
annual incentive opportunities payable to all Highly Compensated Employees
during the applicable Fiscal year. The Annual Bonus, if any, shall be paid to
the Executive at the same time as bonuses are generally payable to other senior
executives of the Company, subject to the Executive’s continuous employment
through the applicable payment date, but in no event later than the date that is
two and one-half (2½) months following the later of (i) the end of the
Executive’s first taxable year in which the right to the bonus is no longer
subject to a substantial risk of forfeiture or (ii) the end of the Company’s
first taxable year in which the right to the bonus is no longer subject to a
substantial risk of forfeiture (subject to the Executive’s right to defer his
Annual Bonus under the Company’s Deferred Compensation Plan).
(c)    Long-Term Incentive Plan. The Executive shall be eligible to participate
in the LTIP and receive an annual award, determined by the Committee, in its
good faith discretion. The LTIP annual award shall have a grant date target
value of at least $7,000,000 based upon the Company’s standard valuation
practices for equity awards. Following the October 1 start of the fiscal year,
LTIP Awards (as defined in the LTIP) typically are communicated after the
November Board meeting, and granted in early December. LTIP Awards granted to
the Executive shall be proportioned in the same manner as Highly Compensated
Employees’ equity awards and shall be based generally on the same form of award
agreement as used for other Highly Compensated Employees, except that such award
agreements shall be treated as providing for additional or continued vesting in
accordance with Section 12(c), (d), (e), or (f) hereof, and such award
agreements shall not require the Executive to be subject to any additional
Prohibited Activities or a definition of Cause that is broader than referred to
in this Agreement.
Section 6.    Defined Contribution Plan and Retirement Savings Plan.
The Executive shall be eligible to participate in the Company’s Deferred
Compensation Plan and Retirement Savings Plan.
Section 7.    Employee Benefits.
During the Term of Employment, the Executive shall be eligible to participate in
such health, dental, disability insurance, life insurance, and other benefits as
provided from time to time by the Company upon terms and conditions and at
coverage levels and coverage scope (including domestic partners, spouses, and
dependents) substantially equivalent, taken as a whole, to those provided
generally to Highly Compensated Employees of the Company. The Company may reduce
or adjust the aggregate benefits payable to the Executive if such reduction is
on a basis no less favorable to the Executive than the basis on which the
Company reduces aggregate benefits payable with respect to Highly Compensated
Employees. Nothing contained herein shall be construed to limit the


7

--------------------------------------------------------------------------------




Company’s ability to amend, suspend, or terminate any employee benefit plan or
policy at any time without providing the Executive notice, and the right to do
so is expressly reserved.
Section 8.    Reimbursement of Business Expenses.
The Executive is authorized to incur reasonable business expenses in carrying
out his duties and responsibilities under this Agreement, and the Company shall
promptly reimburse him for all such reasonable business expenses, subject to
documentation and in accordance with the Company’s generally applicable policies
on reimbursement of employee business expenses, as in effect from time to time.
Section 9.    Aircraft and Company Provided Automobiles.
The Executive will have access to the corporate aircraft, Company-provided
automobiles, and Company-provided drivers for business and personal travel for
security purposes. The Executive shall be responsible for taxes on personal
usage of such aircraft, automobiles and drivers. The Board reserves the right to
review, alter, and discontinue the use of corporate aircraft.
Section 10.    Vacation.
The Executive will be entitled to annual vacation in accordance with the
Company’s vacation policy as in effect from time to time.
Section 11.    Directors and Officers Insurance.
At all times after the Start Date, the Executive will be subject to and covered
by the Company’s indemnification policies, by-laws, and procedures, as they
currently exist and as hereinafter amended. The Executive shall further be
covered by the Company’s then-current Directors and Officers insurance. The
Executive understands and agrees that the policies, by-laws, and procedures as
in existence on the Start Date or the Effective Date may be amended by the Board
in its sole and absolute discretion, provided that the level of protection
afforded the Executive shall in the aggregate not be reduced. This Section 11
shall survive the Executive’s termination of employment.
Section 12.    Termination of Employment.
(a)    General. The Term of Employment commenced on the Start Date and will
terminate upon the earliest to occur of (i) the Executive’s death, (ii)
termination by reason of a Disability, (iii) termination by the Company with or
without Cause, (iv) termination by the Executive with or without Good Reason,
and (v) expiration of the Term.
(b)    Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time by providing Executive with written notice
pursuant to Section 24 of this Agreement, that his employment has been
terminated for Cause. If the Executive is terminated by the Company for Cause,
he shall receive the Accrued Rights and continue to be


8

--------------------------------------------------------------------------------




covered by the Company’s policies and practices regarding indemnification and
Director’s and Officer’s insurance in the same amount and to the same extent as
the Company covers its other officers and directors.
(c)    Termination by the Executive without Good Reason. The Executive may
terminate his employment without Good Reason (including a termination by
Retirement where such Retirement does not occur as a result of another basis for
termination hereunder) by providing the Company one hundred eighty (180) days’
written notice of such termination pursuant to Section 24 of this Agreement. In
the event of a termination of employment by the Executive under this Section,
the Executive shall be entitled only to the Accrued Rights; except that, with
respect to all equity Awards under the LTIP, (i) Stock Options and Stock
Appreciation Rights (each as defined in the LTIP) granted at least one year
prior to the Executive’s termination shall continue to vest and be exercisable
for the full term set forth in the award agreement, (ii) Restricted Shares,
Deferred Stock Units, (each as defined in the LTIP) and any similar awards
(e.g., restricted stock units) subject solely to time-based vesting conditions
granted at least one year prior to the Executive’s termination shall vest on the
date of termination and be paid out in accordance with their terms, and (iii)
Awards that are conditioned on the satisfaction of performance conditions, which
are granted at least one year prior to the Executive’s termination, shall be
vested and paid out or distributed following the determination of performance
for the applicable performance period at the same time as such Awards are
generally paid or distributed to other senior executives of the Company, based
on actual performance for the performance period, but prorated by a fraction,
the numerator of which is the number of days elapsed between the first day of
the performance period and the date of the Executive’s termination and the
denominator of which is the total number of calendar days in the performance
period. In the event of termination of the Executive’s employment under this
Section, the Company may, in its sole and absolute discretion, by written notice
pursuant to Section 24, accelerate such date of termination without changing the
characterization of such termination as a termination by the Executive without
Good Reason (and Retirement); and more specifically, such written notice and
acceleration shall not constitute a termination without Cause by the Company,
nor provide a basis for a claim of Good Reason, nor a “covered termination” nor
a “Termination of Employment” within the meaning of the Separation Program. If
the Executive terminates his employment without Good Reason, he shall continue
to be covered by the Company’s policies and practices regarding indemnification
and Director’s and Officer’s insurance in the same amount and to the same extent
as the Company covers its other officers and directors.
(d)    Termination by the Company without Cause or Resignation by the Executive
for Good Reason. If the Executive ceases to be employed by the Company prior to
the expiration of the Term because the Executive was terminated without Cause or
resigned for Good Reason, the Executive will: (i) be subject to the Separation
Program; provided, however, if the date of termination occurs after September
30, 2020, the two years of salary and bonus payable to the Executive under the
Separation Program shall be multiplied by a fraction, the numerator of which
shall be the number of days from the last day of employment until September 30,
2022 and the denominator of which shall be 730, and shall not be payable if the
last day of employment is on or after September 30,


9

--------------------------------------------------------------------------------




2022; (ii) with respect to all equity Awards under the LTIP, (A) Stock Options
and Stock Appreciation Rights shall continue to vest and be exercisable for the
full term set forth in the award agreement, (B) Restricted Shares, Deferred
Stock Units, and any similar awards (e.g., restricted stock units) subject
solely to time based vesting conditions shall vest on the date of termination,
and (C) Awards that are conditioned on the satisfaction of performance
conditions shall be vested and paid out or distributed following the
determination of performance for the applicable performance period at the same
time as such Awards are generally paid or distributed to other senior executives
of the Company, based on actual performance for the performance period, and
(iii) continue to be covered by the Company’s policies and practices regarding
indemnification and Directors and Officers insurance in the same amount and to
the same extent as the Company covers its other officers and directors. The
Executive shall also be treated as having a Retirement upon such a termination
to the extent more favorable to Executive on an element by element basis. Other
than as stated in this Section 12(d), the Executive shall have no other rights
or remedies, unless such termination falls within the scope of the Change in
Control Agreement, in which event the Change in Control Agreement shall apply.
(e)    Termination Due to Death or Disability. If the Executive dies, or his
Employment terminates by reason of Disability during the Term of this Agreement,
the Executive’s employment hereunder shall terminate upon his death or upon the
determination of a termination for Disability, and all obligations of the
Company hereunder shall terminate on such date, except that the Executive’s
estate or his designated beneficiary shall be entitled to (i) payment of the
Accrued Rights; (ii) in lieu of the Annual Incentive Plan, a lump sum pro-rata
portion of the Annual Bonus, based upon the percentage of the fiscal year that
has elapsed through the date of termination, for the year in which such
termination occurs, payable when such Annual Bonus would have otherwise been
payable had the Executive’s employment not terminated, and further based on one
hundred percent (100%) of Target for the fiscal year in which termination
occurs; (iii) with respect to all equity Awards under the LTIP, (A) Stock
Options and Stock Appreciation Rights shall continue to vest and be exercisable
for the full term set forth in the award agreement, (B) Restricted Shares,
Deferred Stock Units, and any similar awards (e.g., restricted stock units)
subject solely to time-based vesting conditions shall vest on the date of
termination, and (C) Awards that are conditioned on the satisfaction of
performance conditions shall be vested and paid out or distributed following the
determination of performance for the applicable performance period at the same
time as such Awards are generally paid or distributed to other senior executives
of the Company, based on actual performance for the performance period, but
prorated by a fraction, the numerator of which is the number of days elapsed
between the first day of the performance period and the date of the Executive’s
termination and the denominator of which is the total number of calendar days in
the performance period, or such better treatment as is provided in any award,
and (iv) if the Executive’s employment is terminated for Disability, Executive
shall receive any more favorable treatment for Retirement on an element by
element basis, and (v) the Executive or his Estate, as the case may be, shall
continue to be covered by the Company’s policies and practices regarding
indemnification and Directors and Officers insurance in the same amount and to
the same extent as the Company covers its other officers and directors.


10

--------------------------------------------------------------------------------




(f)    Conclusion of the Term. In the event that the Executive’s employment ends
by reason of the expiration of the Term or thereafter, the conclusion of the
Executive’s employment will be treated as a Retirement. Notwithstanding anything
to the contrary, with respect to all equity Awards under the LTIP, (i) Stock
Options and Stock Appreciation Rights (each as defined in the LTIP), even if
granted less than one year prior to the Executive’s termination, shall continue
to vest and be exercisable for the full term set forth in the award agreement,
(ii) Restricted Shares, Deferred Stock Units, (each as defined in the LTIP) and
any similar awards (e.g., restricted stock units) (even if granted less than one
year prior to the Executive’s termination) shall vest on the date of
termination, and (iii) Awards that are conditioned on the satisfaction of
performance conditions, (even if granted less than one year prior to the
Executive’s termination), shall be vested and paid out or distributed following
the determination of performance for the applicable performance period at the
same time as such Awards are generally paid or distributed to other senior
executives of the Company, based on actual performance for the performance
period. In addition, the Executive shall continue to be covered by the Company’s
policies and practices regarding indemnification and directors and officers
insurance in the same amount and to the same extent as the Company covers its
other officers and directors. The conclusion of employment as a result of the
Executive continuing employment through the end of the Term and then departing
due to expiration of the Term is neither a termination without Cause, nor Good
Reason, nor a “covered termination” nor a “Termination of Employment” within the
Separation Program. Retirement is neither a termination without Cause, nor Good
Reason, nor a “covered termination” nor a “Termination of Employment” within the
Separation Program.
(g)    Conditions to Severance Benefits. Notwithstanding any provision herein to
the contrary, the payment of any amount or provision of any benefit pursuant to
this Section (other than the Accrued Rights and continued coverage by the
Company’s policies and practices regarding indemnification and Directors and
Officers insurance in the same amount and to the same extent as the Company
covers its other officers and directors) (collectively, the “Severance
Benefits”) in connection with any termination of the Executive’s employment
shall be conditioned upon the Executive’s execution, delivery to the Company,
and non-revocation of the Release of Claims in the form generally as in the
attached Exhibit A (and the expiration of any revocation period contained in
such Release of Claims), within the time specified therein (the “Release
Execution Period”). If the Executive fails, after being presented with the
Release of Claims by the Company in a timely manner, to execute the Release of
Claims in such a timely manner so as to permit any revocation period to expire
prior to the end of the Release Execution Period, or timely revokes his
acceptance of such release following its execution, the Executive shall not be
entitled to any of the Severance Benefits.
(h)    Change in Control Agreement for Executive. The parties will execute the
Company’s Change in Control Agreement. Executive’s benefits under such agreement
shall not be subject to any reduction or elimination due to his age, except that
in any valuation of a non-competition agreement performed in connection with
mitigating an excise tax under Sections 280G and 4999 of the Code, the age of
the Executive may be taken into account in performing such valuation. In


11

--------------------------------------------------------------------------------




the event of a termination of employment that is subject to the Change in
Control Agreement, the benefits under such Change in Control Agreement shall not
result in less favorable treatment of any element than the Executive would
receive if such agreement did not apply.
Section 13.    Restrictive Covenants.
(a)    Non-Competition and Non-Solicitation. The Executive agrees and
understands that the non-competition and non-solicitation covenants
substantially in the form attached as Exhibit B to the Separation Program shall
be applicable to the Executive and the Executive agrees to be so bound in
accordance with the Separation Program, subject to the caveats contained in
Section 1(s) herein. Notwithstanding anything that may be contained in any other
document, the Restricted Period of non-competition and non-solicitation
covenants shall be limited to the Term of Employment and the one (1) year
immediately following the conclusion of the Term of Employment.
(b)    (i) Prohibited Activities. The Executive agrees and understands that he
may not, at any time during the Term of Employment and within one (1) year after
the termination of the Executive’s employment (the “Restricted Period”), for any
reason, engage in Prohibited Activity. In the event that the Executive has
engaged in a Prohibited Activity during the Restricted Period, the Company may
forfeit, cancel, modify, rescind, suspend, withhold, or otherwise limit or
restrict any unexpired, unpaid, unexercised, or deferred awards held by the
Executive at the time of such engagement, and any exercise, payment, or delivery
of an award or shares pursuant to such an award may be rescinded. In the event
of any such rescission, the Executive shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise,
payment, or delivery, in such manner and on such terms as may be required by the
Company, and the Company shall be entitled to reduce any amount owed to the
Executive by the Company by such gain or payment. This is not the Company’s sole
remedy to the Executive’s engagement in Prohibited Activity, and the Executive
understands, acknowledges and agrees that the Company may seek the remedy under
this subsection without limitation. The provisions of this Section are in
addition to, and shall not supersede, the terms of any other agreement entered
at the time the Executive is employed by the Company. The Executive expressly
acknowledges and agrees that the foregoing provisions of this Section are
material and important terms of this Agreement and that the Executive’s
agreement to be bound by the terms of this Section is a condition precedent to
the Company’s consummation of this Agreement.
(ii)    The Company agrees that its directors and Named Executive Officers shall
not during the Term of Employment and for one year thereafter, publicly
disparage the Executive with regard to his performance as Chairman, Chief
Executive Officer, or President of the Company. Notwithstanding the foregoing,
nothing in this paragraph shall prevent the Company or its employees executive
officers and directors from (A) discussing any matter with any of the Company’s
directors, executive officers, employees, legal, compliance or human resources
officers; (B) responding publicly to incorrect, disparaging or derogatory public
statements to the extent reasonably necessary to correct or refute such public
statements, or (C) making any truthful statement to the extent necessary (1)
with respect to any litigation, arbitration or mediation involving this
Agreement or


12

--------------------------------------------------------------------------------




the Prior Agreement, including but not limited to the enforcement of this
Agreement or the Prior Agreement, or (2) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order such person to
disclose or make accessible such information.
(c)    Injunction. The Executive acknowledges and agrees that, because of the
unique and extraordinary nature of his services, any breach or threatened breach
of any of the above provisions of this Section will cause the Company
irreparable injury and incalculable harm and, therefore, the Company will have
no adequate remedies at law. The Executive, therefore, agrees in advance that
Company shall be entitled to injunctive and other equitable relief for such
breach or threatened breach and that resort by the Company to such injunctive or
other equitable relief shall not be deemed to waive or to limit in any respect
any right or remedy which the Company may have with respect to such breach or
threatened breach. The Executive agrees that in such action, if the Company
makes a prima facie showing that the Executive has violated or apparently
intends to violate any of the provisions of this Section, the Company need not
prove either damage or irreparable injury in order to obtain injunctive relief.
The Company and the Executive agree that any such action for injunctive or
equitable relief shall be heard in a state or federal court situated in the
Commonwealth of Pennsylvania and each of the parties hereto agrees to accept
service of process by any form of notice described in Section 24 of this
Agreement, and to consent to the jurisdiction of such courts.
(d)    Severability. If any provision contained within this Section is found to
be unenforceable by reason of the extent, duration or scope thereof, or
otherwise, then such restriction shall be enforced to the maximum extent
permitted by law, and the Executive agrees that such extent, duration or scope
may be modified in any proceeding brought to enforce such restriction.
(e)    Protected Rights. Nothing contained in this Agreement limits the
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state, or local governmental agency or commission (“Government
Agencies”). This Agreement does not limit the Executive’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. This Agreement
does not limit the Executive’s right to receive an award for information
provided to any Government Agencies.
Section 14.    Representations and Warranties of the Executive.
The Executive represents and warrants to the Company that:
(a)    The Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;


13

--------------------------------------------------------------------------------




(b)    The Executive has not violated, and in connection with his employment
with the Company will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he was, is, or
may be bound;
(c)    In connection with his employment with the Company, the Executive will
not be in violation of any agreement with any prior employer regarding the use
of any confidential or proprietary information he may have obtained in
connection with employment with any prior employer;
(d)    To the best of his knowledge, the Executive is not, and has not been, the
subject of any investigation, whether by any prior employer, any governmental or
regulatory authority, or any self-regulatory organization; and
(e)    The Executive has had a full and complete opportunity to consult with
counsel of the Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company made no representations or
warranties to the Executive concerning the terms, enforceability or implications
of this Agreement other than as stated in this Agreement.
Section 15.    Company Policies.
The terms and conditions of the Executive’s employment are governed by the
Company’s standard policies and procedures except where otherwise stated in this
Agreement. The Executive must acquaint himself with all such standard policies
and comply with them during the Executive’s employment. In addition, as a
condition of this offer and Executive’s employment with the Company the
Executive will be required to participate in the Company’s stock retention
program, and shall, as a condition precedent to this Agreement, execute and
comply with the terms of the Company’s Employee Patent and Confidential
Information Agreement.
Section 16.    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. The Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code (“Section 409A”) to
such payments.
Section 17.    Section 409A.
It is intended that the provisions of this Agreement comply with Section 409A,
and all provisions of this Agreement shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.


14

--------------------------------------------------------------------------------




Neither the Executive nor any of the Executive’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement, or agreement of or with the Company or any of its affiliates (this
Agreement and such other plans, policies, arrangements, and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to the Executive or for the Executive’s benefit under any Company Plan
may not be reduced by, or offset against, any amount owing by the Executive to
the Company or any of its affiliates.
If, at the time of the Executive’s separation from service (within the meaning
of Section 409A), (i) the Executive shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) an amount payable under a Company Plan
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
as set forth in Section 409A in order to avoid taxes or penalties under Section
409A, then the Company shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it, without
interest, on the first business day after such six-month period (provided, in
all events, the non-compete period shall be computed as if the payment of such
amount had not been delayed).
Notwithstanding any provision of any Company Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A, after
consultation with the Executive, the Company reserves the right to make
amendments to this Agreement and any other Company Plan as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, the Executive is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the Executive
for the Executive’s account in connection with any Company Plan (including any
taxes and penalties under Section 409A).
Notwithstanding any provision in this Agreement to the contrary: (i) each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code; and (ii) to the extent that
any right to reimbursement of expenses or payment of any benefit in-kind under
this Agreement constitutes nonqualified deferred compensation (within the
meaning of Section 409A of the Code), (A) any such expense reimbursement shall
be made by the Company no later than the last day of the taxable year following
the taxable year in which such expense was incurred by the Executive, (B) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, and (C) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided that the foregoing clause shall not
be violated with regard to expenses reimbursed under any


15

--------------------------------------------------------------------------------




arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
Section 18.    Effect of Section 280G of the Code.
(a)    Notwithstanding any other provision of this Agreement to the contrary,
and except as provided in this Section, to the extent that any payment or
distribution of any type to or for the benefit of the Executive by the Company
(or by any affiliate of the Company, any person or entity who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets, within the meaning of Section 280G of the Code, and the
regulations thereunder), or any affiliate of such person or entity, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”), is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) only if and to the extent
that a reduction in the Total Payments would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received the
entire amount of such Total Payments. Unless the Executive shall have given
prior written notice specifying a different order to the Company to effectuate
the foregoing, the Company shall reduce or eliminate the Total Payments, by
first reducing or eliminating the portion of the Total Payments which are not
payable in cash and then by reducing or eliminating vesting of whole shares not
subject to Treasury Regulation 280G-1, Q&A 24(c), then by reducing options
subject to Treasury Regulation 280G-1, Q&A 24(c) and finally by reducing whole
shares subject to Treasury Regulation 280G-1, Q&A 24(c), in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from the Determination (as defined herein). Any notice given by the
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.
(b)    The determination of whether the Total Payments shall be reduced as
provided in this Section and the amount of such reduction shall be made at the
Company’s expense by an accounting firm jointly selected by the Company and the
Executive from among its independent auditors and the five (5) largest
accounting firms (an “Eligible Accounting Firm”) in the United States (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and the Executive within ten (10) days of the last
day of the Executive’s employment. If the Accounting Firm determines that no
Excise Tax is payable by the Executive with respect to the Total Payments, it
shall furnish the Executive with an opinion reasonably acceptable to the
Executive that no Excise Tax will be imposed with respect to any such payments
and, absent manifest error, such Determination shall be binding, final and
conclusive upon the Company and the Executive. If the Accounting Firm determines
that an Excise Tax would be payable the Executive shall have the right to accept
the Determination of the Accounting Firm as to the extent of the reduction, if
any, pursuant to this Section, or to have such Determination reviewed by another
Eligible Accounting


16

--------------------------------------------------------------------------------




Firm selected by the Executive, at the expense of the Company, in which case the
determination of such second accounting firm shall be binding, final and
conclusive upon the Company and the Executive.
Section 19.    Legal Fees.
The Company shall reimburse all reasonable and documented legal fees and
commercially reasonable expenses incurred in connection with the review,
negotiation and execution of the Executive’s employment agreement. In order to
be entitled to reimbursement: (i) the Executive must execute this Agreement and
continue employment; and (ii) the Company must receive a bill from the
Executive’s counsel which is sufficiently detailed to enable the Company to
assess the reasonableness of any fees and costs but without the narrative as to
any time entries or work performed.
Section 20.    Successors and Assigns; No Third-Party Beneficiaries.
(a)    Assignability. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations hereunder only to a successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors.
(b)    No Third-Party Beneficiaries. Except as otherwise set forth herein,
nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Company and the Executive any legal or equitable right,
remedy, or Claim under or with respect to this Agreement or any provision of
this Agreement.
Section 21.    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 22.    Survival.
All sections of this Agreement survive beyond the Term of Employment except as
otherwise specifically stated.
Section 23.    Governing Law


17

--------------------------------------------------------------------------------




This agreement is governed by and is to be construed under the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of laws
jurisprudence. Any dispute arising hereunder or concerning or relating to the
Executive’s employment shall be finally settled by the state and federal courts
sitting in the Commonwealth of Pennsylvania and each of the parties hereto
agrees to accept service of process by registered mail and to otherwise consent
to the jurisdiction of such courts.
Section 24.    Notices.
(a)    Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address be so designated, all notices and
communications by the Executive to the Company shall be mailed or delivered to
the Company at its principal executive office, Attention General Counsel, with a
copy (which shall not constitute notice) to the Chairman of the Committee; and
all notices and communications by the Company to the Executive may be given to
the Executive personally or may be mailed to the Executive at the Executive’s
last known address, as reflected in the Company’s records, with a copy (which
shall not constitute notice) to: Michael Sirkin, Esq., Proskauer Rose LLP,
Eleven Times Square, New York, NY 10036.
(b)    Date of Delivery. Any notice so addressed shall be deemed to be given (i)
if delivered by hand, or by e-mail, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 25.    Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 26.    No Presumption of Authorship.
This Agreement has been thoroughly negotiated and there is no presumption that
either party drafted this agreement.
Section 27.    Entire Agreement.
This Agreement, together with the attached exhibits and Company Plans and
programs referred to herein, constitutes the entire understanding and agreement
of the parties hereto regarding the employment of the Executive. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement, including the Prior Agreement.


18

--------------------------------------------------------------------------------




Section 28.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
*    *    *
[Signatures to appear on the following page.]


19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
AIR PRODUCTS AND CHEMICALS,        SEIFOLLAH GHASEMI
INC.


_______________________________
By: __________________________________    Date: November ___, 2017
Title: Lead Director
Date: November ___, 2017
































20

--------------------------------------------------------------------------------















--------------------------------------------------------------------------------





EXHIBIT 1
GENERAL RELEASE









--------------------------------------------------------------------------------







1.    I, _______________________________ (the “Executive”), for and in
consideration of (a) certain severance benefits, equity rights and other
benefits to be paid and provided to me by Air Products and Chemicals, Inc. (the
“Company”) pursuant to the Employment Agreement between Executive and the
Company dated __________________ (the “Agreement”), and under the Air Products
and Chemicals, Inc. Corporate Executive Committee Separation Program as in
effect on July 1, 2014 (the “Plan”), and (b) the Company’s execution of a
release in favor of the Executive, on the date this General Release becomes
irrevocable, and conditioned upon such payments and provisions, do hereby
REMISE, RELEASE, AND FOREVER DISCHARGE Air Products and Chemicals, Inc. (the
“Company”) and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, shareholders, employees and agents,
in such capacities their respective successors and assigns, heirs, executors and
administrators, the pension and employee benefit plans of the Company, or of its
past or present subsidiaries or affiliates, and the past or present trustees,
administrators, agents, or employees of the pension and employee benefit plans
(hereinafter collectively included within the term “Company”), acting in any
capacity whatsoever, of and from any and all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
I ever had, now have, or hereafter may have, or which my heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with the Company to the date of
these presents and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to my employment
relationship and the termination of my employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the civil Rights Act of 1991, 2 USC §§ 60/ et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USA §§
621 et seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC §§
706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§
301 et seq., as





--------------------------------------------------------------------------------




amended, any contracts between the Company and me and any common law claims now
or hereafter recognized and all claims for counsel fees and costs; provided,
however, that this Release shall not apply to any entitlements under the terms
of the Agreement or the Plan or under any other plans or programs of the Company
in which I participated and under which I have accrued and become entitled to a
benefit other than under any Company separation or severance plan or programs.
Notwithstanding the foregoing, I understand that I shall be indemnified by the
Company as to any liability, cost or expense for which I would have been
indemnified during employment or directorship, and covered under insurance
coverages in force for officers and directors.
2.    Subject to the limitations of paragraph 1 above, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.
3.    I hereby agree and recognize that my employment by the Company was/will be
permanently and irrevocably severed on ________________, 2017 and the Company
has no obligation, contractual or otherwise to me to hire, rehire or reemploy me
in the future. I acknowledge that the terms of the Plan provide me with payments
and benefits which are in addition to any amounts to which I otherwise would
have been entitled.
4.    I hereby agree and acknowledge that the payments and benefits provided by
the Company are to bring about an amicable resolution of my employment
arrangements and are not to be construed as an admission of any violation of any
federal, state or local statute or regulations, or of any duty owed by the
Company and that this Release is executed voluntarily to provide an amicable
resolution of my employment relationship with the Company.
5.    I hereby acknowledge that nothing in this Release shall prohibit or
restrict me from: (a) making any disclosure of information required by law; (b)
providing information to or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or (c)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any





--------------------------------------------------------------------------------




federal, state or municipal law relating to fraud, or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization.
6.    I hereby certify that I have read the terms of this Release, that I have
been advised by the Company to discuss it with my attorney, that I have received
the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this Release of my own violation with
a full understanding of its terms and effects and with the intention of
releasing all claims recited herein in exchange for the consideration described
above, which I acknowledge is adequate and satisfactory to me. None of the above
named persons, nor their agents, representatives or attorneys has made any
representations to me concerning the terms or effects of this Release other than
those contained herein.
7.    I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at 7201
Hamilton Boulevard, Allentown Pennsylvania 18195-1501, Attention: General
Counsel.
Intending to be legally bound hereby, I execute the foregoing Release this ___
day of _______________, 2017.




______________________________            ______________________________
Witness                            Executive


 



